UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 5/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2014 (Unaudited) Common Stocks98.0% Shares Value ($) Automobiles & Components1.3% Delphi Automotive 328,040 Capital Goods8.1% Cummins 213,990 32,725,491 Danaher 285,970 22,428,627 Fluor 288,880 21,689,110 Honeywell International 355,390 33,104,579 Precision Castparts 107,340 27,154,873 Commercial & Professional Services1.4% Tyco International 530,500 Consumer Durables & Apparel4.2% Michael Kors Holdings 159,480 a 15,051,722 NIKE, Cl. B 284,320 21,867,051 PVH 176,220 23,195,839 Under Armour, Cl. A 208,890 a 10,609,523 Consumer Services2.4% Las Vegas Sands 218,890 16,749,463 Starbucks 313,260 22,943,162 Diversified Financials5.5% American Express 271,060 24,801,990 Ameriprise Financial 168,690 18,996,181 BlackRock 60,430 18,425,107 Discover Financial Services 224,880 13,297,154 IntercontinentalExchange Group 89,550 17,587,620 Energy5.2% EOG Resources 278,140 29,427,212 Halliburton 233,610 15,100,550 Schlumberger 407,520 42,398,381 Food & Staples Retailing3.2% Costco Wholesale 217,940 25,285,399 CVS Caremark 293,790 23,009,633 Whole Foods Market 140,740 5,381,898 Food, Beverage & Tobacco7.2% Coca-Cola Enterprises 415,210 18,950,184 Mondelez International, Cl. A 460,170 17,311,595 PepsiCo 490,970 43,367,380 Philip Morris International 471,970 41,788,224 Health Care Equipment & Services2.5% McKesson 134,190 25,447,792 UnitedHealth Group 205,880 16,394,224 Household & Personal Products1.4% Colgate-Palmolive 338,710 Materials3.9% Eastman Chemical 223,480 19,724,345 Martin Marietta Materials 128,580 b 15,789,624 Praxair 230,700 30,507,768 Media5.2% AMC Networks, Cl. A 118,580 a 7,337,730 Comcast, Cl. A 716,570 37,404,954 Twenty-First Century Fox, Cl. A 585,240 20,723,348 Viacom, Cl. B 248,240 21,182,319 Pharmaceuticals, Biotech & Life Sciences11.9% Alexion Pharmaceuticals 101,330 a 16,853,206 Amgen 179,010 20,763,370 Biogen Idec 75,410 a 24,083,692 Bristol-Myers Squibb 523,250 26,026,455 Forest Laboratories 181,190 a 17,173,188 Gilead Sciences 429,900 a 34,912,179 Illumina 90,910 a 14,386,508 Mylan 236,710 a 11,797,627 Perrigo Company 96,830 13,381,906 Regeneron Pharmaceuticals 40,770 a 12,514,759 Vertex Pharmaceuticals 111,050 a 8,024,473 Retailing6.1% Amazon.com 80,240 a 25,079,012 Dollar General 222,440 a 11,962,823 Home Depot 397,840 31,918,703 Priceline Group 15,890 a 20,317,431 Urban Outfitters 399,520 a 13,391,910 Semiconductors & Semiconductor Equipment1.1% Xilinx 383,850 Software & Services18.4% Accenture, Cl. A 370,490 30,176,411 Adobe Systems 255,490 a 16,489,325 Cognizant Technology Solutions, Cl. A 344,590 a 16,750,520 Facebook, Cl. A 397,010 a 25,130,733 Google, Cl. A 61,540 a 35,179,341 Google, Cl. C 61,540 a 34,522,709 Intuit 312,400 24,770,196 Microsoft 1,797,520 73,590,469 salesforce.com 356,810 a 18,778,910 Visa, Cl. A 159,790 34,327,686 Technology Hardware & Equipment8.0% Apple 124,970 79,106,010 EMC 761,010 20,212,426 Juniper Networks 877,030 a 21,452,154 SanDisk 146,400 14,146,632 Transportation1.0% FedEx 113,740 Total Common Stocks (cost $1,246,055,560) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $34,086,661) 34,086,661 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,285,971) 15,285,971 c Total Investments (cost $1,295,428,192) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2014, the value of the fund's securities on loan was $14,868,256 and the value of the collateral held by the fund was $15,285,971. c Investment in affiliated money market mutual fund. At May 31, 2014, net unrealized appreciation on investments was $401,720,836 of which $409,465,461 related to appreciated investment securities and $7,744,625 related to depreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.4 Pharmaceuticals, Biotech & Life Sciences 11.9 Capital Goods 8.1 Technology Hardware & Equipment 8.0 Food, Beverage & Tobacco 7.2 Retailing 6.1 Diversified Financials 5.5 Energy 5.2 Media 5.2 Consumer Durables & Apparel 4.2 Materials 3.9 Food & Staples Retailing 3.2 Money Market Investments 2.9 Health Care Equipment & Services 2.5 Consumer Services 2.4 Commercial & Professional Services 1.4 Household & Personal Products 1.4 Automobiles & Components 1.3 Semiconductors & Semiconductor Equipment 1.1 Transportation 1.0 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,632,724,674 - - Equity Securities - Foreign Common Stocks+ 15,051,722 - - Mutual Funds 49,372,632 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 By: /s/James Windels James Windels Treasurer Date: July 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
